UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 00 0-26020 DIGITAL ANGEL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 43-1641533 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 220 Congress Park Drive, Suite 200, Delray Beach, Florida (Address of Principal Executive Offices) (Zip Code) (561) 846-7000 Registrant’s Telephone Number, Including Area Code (Former Name, Former Address and Formal Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one). Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer☐ (Do not check if smaller reporting company) Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class OutstandingatAugust 7, 2013 Common Stock, $.01 par value per share 32,124,685shares 1 DIGITAL ANGEL CORPORATION TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets –As of June 30, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Operations – Three-months ended June 30, 2013 and 2012 4 Condensed Consolidated Statements of Operations – Six-months ended June 30, 2013 and 2012 5 Condensed Consolidated Statement of Comprehensive Income (Loss) – Three-months and Six-months ended June 30, 2013 and 2012 6 Condensed Consolidated Statement of Changes in Stockholders’ Deficit – Six-months ended June 30, 2013 7 Condensed Consolidated Statements of Cash Flows – Six-months ended June 30, 2013 and 2012 8 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II – Other Information Item 6. Exhibits 24 Signatures 25 Certifications 28 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DIGITAL ANGEL CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands, except par values) June 30, December 31, Assets (unaudited) Current Assets Cash $ $ Short-term investments, available-for-sale — Other current assets 34 Funds held in escrow from sales of businesses — Other receivable — Current assets of discontinued operations 61 Total Current Assets Property and equipment, net 1 4 Other receivable, long-term 72 — Other assets of discontinued operations, net — Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities Notes payable $ — $ 44 Accounts payable Accrued expenses Deferred gain on sale of business Current liabilities of discontinued operations Total Current Liabilities Total Liabilities Commitments and Contingencies: Stockholders’ Deficit: Digital Angel Corporation stockholders’ deficit: Preferred shares ($10 par value; shares authorized, 5,000; shares issued, nil) — — Common shares ($0.01 par value; shares authorized, 50,000; shares issued and outstanding, 30,875 and 30,875, respectively) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total Digital Angel Corporation stockholders’ deficit ) ) Noncontrolling interest ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See Notes to Condensed Consolidated Financial Statements. 3 DIGITAL ANGEL CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) For the Three- Months Ended June 30, 2013 For the Three- Months Ended June 30, 2012 Revenue $ — $ — Cost of sales — — Gross profit — — Selling, general and administrative expenses Severance and separation (reversal) expenses ) — Total operating expenses 17 Operating loss ) ) Other income (expense), net 1 — Loss) from continuing operations before provision for income taxes ) ) Provision for income taxes — — Loss from continuing operations ) ) Income (loss) from discontinued operations 18 ) Net income (loss) 2 ) (Loss) income attributable to the noncontrolling interest, discontinued operations ) 4 Net loss attributable to Digital Angel Corporation $ (8 ) $ ) Income (loss) per common share attributable to Digital Angel Corporation common stockholders – basic and diluted: Loss from continuing operations, net of noncontrolling interest $ ) $ ) Income (loss) from discontinued operations, net of noncontrolling interest ) Net loss $ ) $ ) Weighted average number of common shares outstanding – basic and diluted See Notes to Condensed Consolidated Financial Statements. 4 DIGITAL ANGEL CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) For the Six-Months Ended June 30, 2013 For the Six-Months Ended June 30, 2012 Revenue $ — $ — Cost of sales — — Gross profit — — Selling, general and administrative expenses Severance and separation (reversal) expenses ) Total operating expenses Operating loss ) ) Other income (expense), net 1 — Loss from continuing operations before provision for income taxes ) ) Provision for income taxes — — Loss from continuing operations ) ) Income (loss) from discontinued operations ) Net loss ) ) (Loss) income attributable to the noncontrolling interest, discontinued operations (9 ) 48 Net loss attributable to Digital Angel Corporation $ ) $ ) Income (loss) per common share attributable to Digital Angel Corporation common stockholders – basic and diluted: Loss from continuing operations, net of noncontrolling interest $ ) $ ) Income (loss) from discontinued operations, net of noncontrolling interest ) Net loss $ ) $ ) Weighted average number of common shares outstanding – basic and diluted See Notes to Condensed Consolidated Financial Statements. 5 DIGITAL ANGEL CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (in thousands) Three-Months Ended June 30 , Six-Months Ended June 30 , Net income (loss) $ 2 $ ) $ ) $ ) Other comprehensive income (loss), net of tax: Foreign currency translation adjustments (9 ) ) Unrealized gain on short-term investments, available-for-sale 59 — 59 — Comprehensive income (loss) 52 ) ) Comprehensive (income) loss attributable to noncontrolling interest ) 4 (9 ) 48 Comprehensive income (loss) attributable to Digital Angel Corporation 42 ) ) See Notes to Condensed Consolidated Financial Statements. 6 DIGITAL ANGEL CORPORATION AND SUBSIDIARIES Condensed Consolidated Statement of Changes in Stockholders’ Deficit (Unaudited) For the Six-Months Ended June 30, 2013 (in thousands) Digital Angel Corporation Shareholders Common Stock Additional Paid-In Accumulated Accumulated Other Comprehensive Noncontrolling Total Stockholders’ Number Amount Capital Deficit Income (Loss) Interest Deficit Balance, December 31, 2012 $ $ $ ) $ ) $ ) $ ) Net loss — — — ) — 9 ) Unrealized gain on short-term investments, available-for-sale — 59 — 59 Foreign currency translation adjustments — Balance, June 30, 2013 $ $ $ ) $ $ ) $ ) See Notes to Condensed Consolidated Financial Statements. 7 DIGITAL ANGEL CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) For the Six- Months Ended June 30, 2013 For the Six- Months Ended June 30, 2012 Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: (Income) loss from discontinued operations ) Equity compensation and administrative expenses — 5 Loss on write-off of equipment 2 3 Depreciation and amortization 1 1 Common stock issued for services — 40 Changes in assets and liabilities: Increase in restricted cash — ) Decrease in other current assets Decrease in accounts payable, accrued expenses and other liabilities ) ) Net cash used in discontinued operations ) ) Net Cash Used In Operating Activities ) ) Cash Flows From Investing Activities Net cash received from businesses sold — Net cash (used by) provided by discontinued operations ) 25 Net Cash Provided by Investing Activities 25 Cash Flows From Financing Activities Net payments of debt ) ) Net cash (used in) provided by discontinued operations ) 96 Net Cash (Used In) Provided by Financing Activities ) 56 Net Increase (Decrease) In Cash ) Cash – Beginning of Period Cash – End of Period $ $ See Notes to Condensed Consolidated Financial Statements 8 DIGITAL ANGEL CORPORATION Notes to Condensed Financial Statements (Unaudited) 1. Basis of Presentation Through May 3, 2013, our business operations consisted of our mobile game division, doing business as HammerCat Studio. We began our game division in August 2012. In August 2012, we announced the appointment of L. Michael Haller to serve as our chief executive officer (“CEO”) as part of an initiative to shift our business focus in a new strategic direction. Mr. Haller implemented a new strategy for our business focused on mobile game applications designed for tablets, smartphones, and other mobile devices. On May 3, 2013, we sold our mobile game division to MGT Capital Investments, Inc. (“MGT”) and have accounted for our mobile games division as discontinued operations as more fully discussed in Note 7. During April 2013, our board of directors began the negotiations to acquire VeriTeQ Acquisition Corporation (“VeriTeQ”) as it believed that by shifting our operations from the mobile game industry to the medical device industry we would be able to achieve greater stockholder value. After months of negotiation, on June 24, 2013, we entered into a Share Exchange Agreement (the “Exchange Agreement”) by and among the Company, VeriTeQ, and all of the shareholders of VeriTeQ (the “VeriTeQ Shareholders”) (collectively, the “VeriTeQ Transaction”) to acquire all of the outstanding shares of common stock of VeriTeQ (the “VeriTeQ Shares”). We closed on the VeriTeQ Transaction on July 8, 2013. Based on the terms of the VeriTeQ Transaction, VeriTeQ was the accounting acquirer and as a result, going forward as of July 8, 2013, its operating results became the historical operating results of the Company. With the closing of the VeriTeQ Transaction, the Company’s business operations now consist primarily of the operations of VeriTeQ. VeriTeQ is engaged in the business of radio frequency identification, technologies for implantable medical device identification and dosimeter technologies for use in radiation therapy treatment. VeriTeQ provides implantable medical device identification, using its FDA cleared radio frequency identification microchip, and radiation dose measurement technologies. Its DVS SmartMarker®, a FDA cleared, implantable, wireless radiation sensor, is used to measure the radiation dose delivered to a patient directly from the site of the tumor during cancer treatment, and is cleared for use in breast and prostate cancer patients. VeriTeQ’s OneDose® adhesive technology is FDA cleared for use in cancer patients being treated with external beam radiation to measure radiation dose levels at the skin surface. VeriTeQ has not yet generated any revenue from its operations. The VeriTeQ Transaction is more fully discussed in Note 9. The accompanying condensed consolidated financial statements of the Company have been prepared in accordance with United States (“U.S.”) generally accepted accounting principles (“GAAP”) and with the instructions to Form 10-Q and Article8 of RegulationS-X under the Securities Exchange Act of 1934, as amended. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. The interim financial information in this report has not been audited. In the opinion of the Company’s management, all adjustments (consisting of normal recurring adjustments) considered necessary for fair financial statement presentation have been made. Results of operations reported for interim periods may not be indicative of the results for the entire year. These condensed consolidated financial statements and notes should be read in conjunction with the consolidated financial statements and notes included in our Form 10-K for the year ended December31, 2012, filed with the Securities and Exchange Commission (“SEC”) on June 28, 2013. The preparation of financial statements in conformity with GAAP requires management to make certain estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Although these estimates are based on the knowledge of current events and actions that we may undertake in the future, they may ultimately differ from actual results. Included in these estimates are assumptions used in Black-Scholes valuation models, lease termination obligations and other contingent liabilities, among others. In addition to the mobile games division reflected in discontinued operations for all periods presented, our discontinued operations also consisted of the operations of our radio communications business, which comprised the operations of Signature Industries Limited, (“Signature”), our 98.5% owned subsidiary located in the United Kingdom (“U.K.”). As more fully discussed in Note 6, on March 1, 2013, we entered into a Share Purchase Agreement (the “Purchase Agreement”) with Michael Cook, John Grant and Yee Lawrence (collectively, the “Buyers,”) pursuant to which all of the outstanding capital stock of Digital Angel Radio Communications Limited (“DARC”), a newly formed, wholly-owned subsidiary of ours registered in the U.K., was purchased. In connection with the transaction, the radio communications business of Signature was transferred into DARC. Messrs. Cook and Grant were former directors of Signature. As more fully discussed in Note 7: (i) in July 2011 we sold all of the outstanding capital stock of our then wholly-owned subsidiary, Destron Fearing (“the Destron Transaction”); (ii) in June 2011, we sold certain assets of Signature’s SARBE business excluding one contract for the sale of personal emergency location beacons (“PELS”) to the U.K. Ministry of Defence (“MOD”); and (iii) in April 2012, Signature’s remaining contract with the MOD was terminated. 9 DIGITAL ANGEL CORPORATION Notes to Condensed Financial Statements (Unaudited) (Continued) Related Party Transactions We have in the past entered into various related party transactions. Each of these transactions is described in Note 12 to our Annual Report on Form 10-K for the year ended December 31, 2012. In addition, following our former directors’ approval of the Exchange Agreement, VeriTeQ approached us for a small, short-term bridge loan or equity investment. In light of the many conditions to closing, our former board decided not to make the loan or investment. Our then interim chief executive officer and president and chairman of our board at the time, and current director, Daniel E. Penni, agreed to make a $25,000 equity investment in VeriTeQ. As a result of such investment, Mr. Penni acquired 100,000 shares of VeriTeQ’s common stock, which were converted into 954 shares of our Series C preferred stock on July 12, 2013. Liquidity As of June 30, 2013, we had a working capital deficiency of approximately $2.1 million. However, included in current liabilities of discontinued operations are approximately $0.7 million of liabilities associated with subsidiaries we closed in 2001 and 2002 that were not guaranteed by us and that we believe we will not be required to pay. In addition, approximately $2.3 million of existing liabilities of discontinued operations are related to Signature and are subject to its liquidation. We initiated the formal liquidation of Signature in March 2013. In March 2013, we sold DARC and received net proceeds of £110,000 (approximately $160,000, net of transaction fees), representing the £150,000 cash down payment from the sale offset by £40,000 used to satisfy a portion of Signature’s outstanding liabilities. Beginning on June 1, 2013, we are to receive eighteen monthly payments of approximately £9,000 each, under the terms of the Purchase Agreement. The purchase price also included the assumption by the Buyers of approximately £175,000 ($266,000) under an invoice discount facility and £67,000 ($102,000) of certain existing consulting and severance obligations. In addition, on March 26, 2013, we received $1.25 million from the settlement of the Destron Transaction escrow and on May 3, 2013, we sold the assets of our game division in exchange for a cash payment of $137,000 and 50,000 shares of MGT common stock valued at approximately $0.2 million on the closing date. On June 24, 2013, we entered into a Share Exchange Agreement with VeriTeQ and the VeriTeQ Shareholders, as more fully discussed in Note 9. Our goal is to achieve profitability and to generate positive cash flows from operations. Our capital requirements depend on a variety of factors, including but not limited to, the cash that will be required to fund VeriTeQ’s business operations; our ability to collect the deferred purchase price from the sale of DARC; the cash proceeds we will generate upon the sale of the MGT common stock we received from the sale of our mobile game business; and potential obligations that we could face in connection with the liquidation of Signature. Failure to raise capital to fund VeriTeQ’s operations and to generate positive cash flow from such operations will have a material adverse effect on our financial condition, results of operations and cash flows. Our historical sources of liquidity have included proceeds from the sale of businesses and assets, the sale of common stock and preferred shares and proceeds from the issuance of debt. In addition to these sources, other sources of liquidity may include the raising of capital through additional private placements or public offerings of debt or equity securities, as well as joint ventures. However, going forward some of these sources may not be available, or if available, they may not be on favorable terms. If we were unable to obtain the funds necessary to fund VeriTeQ’s operations, it would have a material adverse effect on our financial condition, results of operations and cash flows and could result in our inability to continue operations as a going concern. These conditions indicate that there is substantial doubt about our ability to continue operations as a going concern, as we may be unable to generate the funds necessary to pay our obligations in the ordinary course of business. The accompanying financial statements do not include any adjustments related to the recoverability and classification of asset carrying amounts and classification of liabilities that may result from the outcome of this uncertainty. 2. Recently Issued Accounting Standards In February 2013, the FASB issued Accounting Standards Update (“ASU”) 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income , an amendment to FASB ASC Topic 220. The update requires disclosure of amounts reclassified out of accumulated other comprehensive income by component. In addition, an entity is required to present either on the face of the statement of operations or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required to be reclassified to net income in its entirety in the same reporting period. For amounts not reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures that provide additional detail about those amounts. This ASU is effective prospectively for the Company’s fiscal years, and interim periods within those years beginning after December15, 2012. Adoption of this standard did not have a material impact on our financial statements. 10 DIGITAL ANGEL CORPORATION Notes to Condensed Financial Statements (Unaudited) (Continued) 3. Accrued Expenses The following table summarizes the significant components of accrued expenses: June 30, December 31, (in thousands) Accrued severance and separation expenses $ — $ Other accruals Total accrued expenses $ $ The accrued severance and separation expenses balance at December 31, 2012 related to Mr. Grillo’s severance which included change of control payments due to Mr. Grillo under the terms of his employment agreement. Mr. Grillo is our former chief executive officer. Effective April 11, 2013, Mr. Grillo entered into a letter agreement (“Letter Agreement”) with us wherein Mr. Grillo waived his rights to receive a third year non-compete payment under the terms of his employment agreement with us. The Letter Agreement also amended the existing consulting agreement between us and Mr. Grillo to provide for an additional two months of consulting payments at $25,000 each month (through March 31, 2013) in recognition of Mr. Grillo’s continued involvement in the sale and liquidation of the Signature, and terminated Mr. Grillo’s previous employment agreement with us. As a result, the accrued severance balance of $0.4 million at December 31, 2012 was reversed during the second quarter of 2013. Under the terms of a non-exclusive advisory services agreement with an advisory firm, in May 2012, we paid a non-refundable up front fee of $20,000 and we agreed to pay $3,500 per month during the twelve-month term of the engagement. As a result of our decision to enter into the mobile game application business in August 2012, the monthly fee was increased to $20,000 or an aggregate of $180,000. During 2012, we paid $100,500 to the advisory firm. During the first four months of 2013, we paid an additional $30,000 in advisory fees in full and final settlement of all amounts owed under the agreement. As a result we reversed $80,000 of the accrued expense balance at December 31, 2012 during the second quarter of 2013. 4. Income (Loss) Per Share A reconciliation of the numerator and denominator of basic and diluted income (loss) per share is provided as follows, in thousands, except per share amounts: Three-Months Ended June 30, Six-Months Ended June 30, Numerator for basic and diluted income (loss) per share attributable to Digital Angel Corporation: Loss from continuing operations $ ) $ ) $ ) $ ) Income (loss) from discontinued operations 8 ) (3,280 ) Net income (loss) attributable to common stockholders $ (8 ) $ ) $ ) $ ) Denominator for basic and diluted income (loss) per share attributable to Digital Angel Corporation: Basic and diluted weighted-average shares outstanding Income (loss) per share attributable to Digital Angel Corporation — basic and diluted: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) ) Total — basic and diluted $ ) $ ) $ ) $ ) The following stock options, warrants and restricted stock outstanding as of June 30, 2013 and 2012 were not included in the computation of dilutive loss per share because the net effect would have been anti-dilutive: 11 DIGITAL ANGEL CORPORATION Notes to Condensed Financial Statements (Unaudited) (Continued) June 30, (in thousands) Stock options Restricted stock — 11 Total 5. Fair Value Measurements Our short-term investments are classified as available-for-sale and are remeasured and reported at fair value each reporting period. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The Company measures its available-for-sale short-term investments at fair value. These are valued within Level 1 in the fair value hierarchy using the quoted stock prices of these securities. See Note 7 for details on these short-term investments and the unrealized gain. The following table summarizes our financial assets measured at fair value on a recurring basis as presented in the unaudited condensed consolidated balance sheets as of June 30, 2013 and December 31, 2012 (in thousands): Quoted Prices in Active Markets for Identical Instruments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Assets: June 30, 2013 Short-term investments $ $ - $ - $ December 31, 2012 Short-term investments $ - $ - $ - $ - The Company’s management considers the carrying values of other current assets and other current liabilities of continuing operations to approximate fair values primarily due to their short-term nature. 6. Stock Options and Restricted Stock Stock Option Plans We have stock-based employee plans, which were outstanding as of June 30, 2013, and are more fully described in Note 5 to our Annual Report on Form 10-K for the year ended December31, 2012. During the three-months ended June 30, 2013 and 2012, we recorded nil in compensation expense related to stock options granted to our directors, employees and consultants. During the six-months ended June 30, 2013 and 2012, we recorded nil and $1,000, respectively, in compensation expense related to stock options granted to our directors, employees and consultants. 12 DIGITAL ANGEL CORPORATION Notes to Condensed Financial Statements (Unaudited) (Continued) Stock Option Activity There were no stock options granted during the three-months and six-months ended June 30, 2013 and 2012. A summary of our stock option activity as of June 30, 2013, and changes during the six-months then ended, is presented below (in thousands, except per share amounts): Stock Options Weighted Average Exercise Price Weighted Average Contractual Term (years) Aggregate Intrinsic Value Outstanding at January 1, 2013 ** $ Granted — — Exercised — — Forfeited or expired ) Outstanding at June 30, 2013 ** $ — * Vested or expected to vest at June 30, 2013 — * Exercisable at June 30, 2013 — * * The intrinsic value of a stock option is the amount by which the market value of the underlying stock exceeds the exercise price of the option. The market value of our common stock was $0.05 per share at June 30, 2013. ** 8,000,000 unvested options were forfeited on May 3, 2013, the effective date of the Amendment to Employment Agreement with Mr. Haller, under which Mr. Haller resigned as president, CEO and director of the Company upon the closing of the sale of the mobile games division. The remaining 2,000,000 vested options expired on July 2, 2013. There were no stock option exercises during the three-months and six-months ended June 30, 2013 and 2012. At June 30, 2013, we had approximately 1.4 million shares available for issuance under our plans. The total fair value of options vested during the three-months ended June 30, 2013 and 2012, was approximately nil and $42 thousand, respectively. The total fair value of options vested during the six-months ended June 30, 2013 and 2012, was approximately nil and $42 thousand, respectively. Restricted Stock Grants A summary of the status of our nonvested restricted stock awards as of June 30, 2013 is presented below (shares in thousands): Stock Options Weighted Average Grant-Date
